The decision and recommendation for order of discipline by the Michigan Judicial Tenure Commission, together with the stipulation and consent thereto by the respondent, are considered. The recommendation of the Michigan Judicial Tenure Commission is accepted. It is ordered that the respondent be suspended from office for a period of 60 days without pay and without accrual of benefits, commencing on the date of certification of this order. It is further ordered that the respondent present himself in the courtroom of this Court at 10:00 a.m., on August 18, 1981 for imposition of public reprimand. The Honorable Donald E. Holbrook is discharged from further duty, with the gratitude of this Court.